Citation Nr: 1241366	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-27 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1962 to August 1966.  He died in April 2007.  The appellant, his surviving spouse (widow), appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied her claim of entitlement to service connection for the cause of his death, a type of Dependency and Indemnity Compensation (DIC).

The claim requires further development before being decided on appeal, so the Board is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Although the Board sincerely regrets the additional delay that will result from this remand, it is necessary to ensure there is a complete record upon which to decide this claim so the appellant-widow is afforded every possible consideration.

The basis of her claim is that the Veteran's death from lung cancer in April 2007 was due to his exposure to an herbicide (the dioxin in Agent Orange) during his service in the Navy.

In a May 2002 statement, the Veteran indicated that during his military service he was stationed on a ship off the coast of Vietnam, and that his ship refueled the aircraft that sprayed Agent Orange over the countryside.  He said he therefore was in close proximity to sprayed sites and resultantly exposed to "Agent Orange mists."  He did not claim to have ever actually set foot on the landmass of Vietnam or to have traveled along its inland waterways.

His service personnel records (SPRs) show he was assigned to the USS Kennebec (a fleet oiler), and deck logs show that in 1966 this ship was in Da Nang Harbor.  An October 1970 memorandum from the National Personnel Records Center (NPRC), which is a military records repository, reflects that he served in the "Vietnam Area" in 1965 and 1966.

The appellant and her representative assert that the mere fact that the Veteran's ship, the USS Kennebec, was anchored in Da Nang Harbor is enough to show that he was in Vietnam.  They have also submitted a January 2008 buddy statement from W.S.C. to the effect that the Veteran was sprayed in the face with Agent Orange while aboard the USS Kennebec.  The National Archives and Records Administration (NARA), however, was unable to verify this incident in the deck logs of the USS Kennebec.  The appellant has also submitted photographs of ships at sea and two photographs of rivers that purportedly were taken in Vietnam by the Veteran.

During his lifetime, the Veteran had no established service-connected disabilities.

To establish entitlement to service connection for the cause of his death, the evidence must show that a disability either incurred in or aggravated by his active military service, or that may be presumed to have been, or that was proximately due to, the result of, or chronically aggravated by a service-connected disability, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2012).


Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), it will be presumed that he was exposed to herbicides if he served in Vietnam between January 9, 1962 and May 7, 1975 (i.e., during the Vietnam era), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

For the purpose of this presumption, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during this period beginning on January 9, 1962, and ending on May 7, 1975, specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313.  An opinion of VA's General Counsel, however, held that mere service on a deep-water naval vessel off the shores of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  And the Federal Circuit Court since has clarified that service in the Republic of Vietnam requires service on the landmass of Vietnam or inland waterways.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  What constitutes "inland waterways" is not defined in VA regulations, but the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  
However, the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  Id.  The Manual does note an exception regarding Veterans who served as a coxswain.

The diseases presumptively associated with Agent Orange exposure include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2012).

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, it must be shown that the Veteran served in the Republic of Vietnam during the Vietnam War era or elsewhere outside of Vietnam where Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the availability of presumptive service connection for a disability or, here, death, based on claimed exposure to herbicides does not preclude a claimant from alternatively establishing entitlement to service connection with proof of direct causation linking the claimed disability or death to the Veteran's military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039  (Fed. Cir. 1994); see, too, McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

A service-connected disability will be considered the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  Whereas a service-connected disability instead will be considered a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).  

That said, it is recognized there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated regardless of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Turning back now to the relevant facts of this particular case.  Private medical records dated from 2000 to 2001 from Central Plains Clinic reflect treatment for multiple conditions - including T. gamma lymphocytosis - but do not mention lung cancer.  An August 2000 note indicates the Veteran smoked cigarettes.  In November 2001, it was noted that he smoked unfiltered cigarettes and was refractory to any kind of cessation attempts.

A February 2003 VA outpatient treatment record further explains that he smoked one to two packs of cigarettes per day and did not want to quit.  A March 30, 2007 VA outpatient treatment record shows he was diagnosed with overanticoagulation, probably related to weight loss and diagnosis of lung cancer and chemotherapy.


According to his certificate of death, he died in April 2007 from massive hematemesis and lung cancer.  No other conditions were listed, and an autopsy was not performed.  The death certificate shows he died in the Emergency Room of Sioux Valley Hospital University Medical Center.  His terminal hospital records are not on file and must be obtained seeing as though they are pertinent to this claim for cause of death.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Moreover, VA medical records on file reflect that in March 2007 a VA primary care physician noted the Veteran reportedly had been diagnosed with lung cancer in December 2006 and resultantly had been receiving chemotherapy and radiation therapy from private physicians for his lung cancer.  Records of this private treatment for the lung cancer also are not on file and must be obtained.  Id.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court indicated that, while 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim); see, too, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).

While it still needs to be established that the Veteran was exposed to Agent Orange, because the lung cancer from which he died is a disease presumptively associated with Agent Orange exposure, yet he also had a documented history of chronic smoking and, indeed, had outright refused to quit, a medical nexus opinion is needed concerning the etiology of his terminal lung cancer and hematemesis.  38 U.S.C. § 5103A(a).

Accordingly, this cause-of-death claim is REMANDED for the following additional development and consideration:

1.  With any necessary releases, attempt to obtain all additional relevant VA and private medical records dated between December 2006 and April 2007 that are not already on file, and associate them with the claims file for consideration in this appeal.

*In particular, obtain the terminal medical records dated in April 2007 from the Emergency Room of Sioux Valley Hospital University Medical Center and the private medical records of the Veteran's treatment for lung cancer dated from November 2006 to April 2007.

If the records being requested are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  The appellant-widow also must be appropriately notified if unable to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

2.  Then forward the claims file to an appropriate VA compensation examiner for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the Veteran's terminal lung cancer and/or hematemesis is related to or the result of any disease, event, or injury during his service in the Navy from July 1962 to August 1966, but especially to his claimed exposure to Agent Orange aboard a ship near or off the coast of Vietnam.  It therefore first has to be established that he was exposed to Agent Orange in that capacity, which is a factual, not medical, determination that the AMC/RO must initially make.  And the examiner also must consider and comment on what role, if any, the Veteran's history of chronic smoking played in his death from lung cancer and hematemesis, i.e., whether it is more likely his death from these conditions was instead the result of his chronic smoking.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

In making this necessary determination of causation, the examiner must review the claims file, including a complete copy of this remand, for the pertinent history.

It is essential the examiner discuss the medical rationale underlying the opinion, if necessary citing to specific evidence in the file.

3.  Then readjudicate this cause-of-death claim in light of the additional evidence.  If this claim is not granted to the appellant's satisfaction, send her and her representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


